               Case 20-20182 Document 460 Filed in TXSB on 06/02/20 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

                                                                    )
      In re:                                                        )      Chapter 11
                                                                    )
                                                     1
      J. C. PENNEY COMPANY, INC., et al.,                           )      Case No. 20-20182 (DRJ)
                                                                    )
                                        Debtors.                    )      (Jointly Administered)
                                                                    )

                          AGENDA FOR HEARING SCHEDULED
          FOR JUNE 2, 2020, AT 3:00 P.M. (PREVAILING CENTRAL TIME), BEFORE
         JUDGE DAVID R. JONES AT THE UNITED STATES BANKRUPTCY COURT
      FOR THE SOUTHERN DISTRICT OF TEXAS, AT UNITED STATES BANKRUPTCY
        COURTHOUSE, 1133 N. SHORELINE BLVD., CORPUS CHRISTI, TEXAS 78401

               The above-captioned debtors and debtors in possession (collectively, the “Debtors”) hereby

  file their agenda for matters set for hearing on June 2, 2020, at 3:00 p.m. (prevailing Central Time).

I.             WORK FEES MOTION

  1.           Debtors’ Emergency Motion for Entry of an Order Approving Procedures to Pay Fees and
               Expenses of Potential Investors in Connection with the Market Test [Docket No. 267].

               Responses Received:

               A.     Declaration and Expert Report of David Kurtz in Support of the Debtors’ Motion
                      to Approve Procedures to Pay Fees and Expenses of Potential Investors in
                      Connection with the Market Test [Docket No. 385].

               Related Documents:

               A.     Proposed Order Approving Procedures to Pay Fees and Expenses of Potential
                      Investors in Connection with the Market Test [Docket No. 459].

               Status: This matter is going forward.




  1
        A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
        proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor
        J. C. Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
        cases is 6501 Legacy Drive, Plano, Texas 75024.
             Case 20-20182 Document 460 Filed in TXSB on 06/02/20 Page 2 of 3




  II.       WITNESS-EXHIBIT LISTS

     2.     Exhibit and Witness List of the Ad Hoc Crossholder Group for the June 2, 2020 Hearing
            [Docket No. 343].

     3.     Debtors’ Witness and Exhibit List for Hearing Scheduled for June 2, 2020
            [Docket No. 344].

                    i.     Debtors’ Amended Witness List for Hearing Scheduled June 2, 2020
                           [Docket No. 386].

     4.     Landlords’ Witness and Exhibit List for Hearing on June 2, 2020 [Docket No. 346].

     5.     Ad Hoc Group of First Lienholders’ Witness and Exhibit List for Hearing on June 2, 2020
            [Docket No. 354].

     6.     GRT Ray JCP, Inc. and Eden Prairie Center, LLC’s Witness and Exhibit List of Hearings
            Scheduled on June 2, 2020 [Docket No. 375].

     7.     Landlords’ Witness and Exhibit List for Hearings Scheduled on June 2, 2020
            [Docket No. 376].


Respectfully Submitted,
June 2, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)          Joshua A. Sussberg, P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)         Christopher Marcus, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)        Aparna Yenamandra (admitted pro hac vice
1401 McKinney Street, Suite 1900                 601 Lexington Avenue
Houston, Texas 77010                             New York, New York 10022
Telephone:      (713) 752-4200                   Telephone:     (212) 446-4800
Facsimile:      (713) 752-4221                   Facsimile:     (212) 446-4900
Email:          mcavenaugh@jw.com                Email:         joshua.sussberg@kirkland.com
                jwertz@jw.com                                   christopher.marcus@kirkland.com
                kpeguero@jw.com                                 aparna.yenamandra@kirkland.com
                vpolnick@jw.com
                                                 Proposed Co-Counsel to the Debtors
Proposed Co-Counsel to the Debtors               and Debtors in Possession
and Debtors in Possession
        Case 20-20182 Document 460 Filed in TXSB on 06/02/20 Page 3 of 3




                                     Certificate of Service

        I certify that on June 2, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
